DETAILED ACTION
This Office Action is responsive to the 4/12/2022 Amendment (“Amendment”) and arguments and remarks (“Remarks”) traversing the 1/13/2022 Final Rejection (“Final Rejection”). The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/12/2022 has been entered. 
Response to Amendment
	The Amendment has been entered. Support for the Amendment is found in Figs. 2-3. 
Response to Arguments
Claims 1-6 were rejected under 35 U.S.C. 103 as being unpatentable over Uchida (EP2031672B1) in view of Kim (US 20110189531 A1). Applicant has argued that the combination of Uchida in view of Kim fails to anticipate the amended claim language.  See Remarks, pages 7-9 regarding the added limitation that a spacer is disposed to pass through a single divider from the first side surface to the second side surface of the single divider. This argument has been fully considered and is persuasive, therefore, the rejection has been withdrawn.  
New grounds of rejection are asserted below in view of the amended claim language. 
Claim Rejections - 35 USC § 103
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over EP2031672B1 (Uchida) in view of JP2016152203 (Abe) and US 20060232135 A1 (Kim). Uchida reference was provided with the 1/13/2022 Final Rejection. Abe reference and machine translation are attached. 
	Regarding claim 1, Uchida discloses a power storage device (“battery assembly,” title) comprising a first power storage cell and a second power storage cell, the first power storage cell and the second power storage cell being spaced from each other in a predetermined direction and located so that a side surface of the first power storage cell and a side surface of the second power storage cell face each other (Fig. 3, battery cells 1, [0045]), a single divider (Fig. 3, thermally-conductive member 3, [0045]) made of a thermoplastic resin (thermoplastic can be used in the thermally-conductive member, [0035]) and interposed between the side surface of the first power storage cell and the side surface of the second power storage cell, wherein the divider has a first side surface formed as a flat plane and in contact with the side surface of the first power storage cell, and the divider has a second side surface formed as a flat plane and in contact with the side surface of the second power storage cell (Fig. 3, contact is made when the battery is assembled, [0045]). See also annotated Fig. 3 of Uchida below. 

    PNG
    media_image1.png
    725
    798
    media_image1.png
    Greyscale

Annotated Fig. 3 of Uchida
	Uchida teaches spacers made of hard polypropylene chips that are buried within the divider in the predetermined direction (Figs 6-7, chips 35, [0061]-[0062]). Uchida further teaches that the spacers pass through only a single piece of the divider between the first power storage cell and the second power storage cell (Fig. 7, only one piece of divider is present), and that the hard spacers control the expansion magnitudes of the thermally conductive members ([0036]). 
Uchida does not teach spacers made of an inorganic material. Uchida additionally fails to teach that the spacers pass through the divider from the first side surface to the second side surface, wherein the spacers have a first end face in contact with the side surface of the first power storage cell and a second end face in contact with the side surface of the second power storage cell.
In the same field of endeavor, Abe teaches an analogous art of a battery pack with cylindrical spacers interposed between adjacent cells (Fig. 9, spacers 210). Abe teaches that the spacers are in contact with the side surface of the battery which can more reliably prevent deformation and suppress deterioration of the secondary battery ([0062]).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to extend the spacers of Uchida, such that each spacer has a first end face in contact with the side surface of the first power storage cell and a second end face in contact with the side surface of the second power storage cell, as taught by Abe, with the predictable result that such a configuration would more reliably prevent deformation and suppress deterioration of the secondary battery. The court has held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale C).
Modified Uchida does not teach that the spacer is made of an inorganic material. In the same field of endeavor, Kim teaches a battery pack with ceramic spacers (Fig. 2, protrusions 22, [0044]) disposed in a plastic divider between adjacent battery cells (Fig. base 21, [0044]). Kim teaches that the protrusions support the batteries against an expanding force that would otherwise deform the batteries ([0050]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to further modify Uchida by substituting the polypropylene spacer material of Uchida for the ceramic material taught by Kim, with the expectation that the ceramic material would be more rigid and thus better support the batteries against an expansion force. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Regarding claim 2, Uchida teaches that the divider defines an opening passing through the divider in the predetermined direction (Figs. 6-7, holes 36, [0062]), and the spacer is disposed inside the opening by press-fit (chips are fitted into insertion holes, [0062]). 
Regarding claim 3, Uchida teaches that the spacer is columnar (“cylindrical,” [0062]) in shape extending in the predetermined direction (Figs. 6-7).
Regarding claim 4, Uchida teaches that the side surface of the first power storage cell has a central portion and an outer circumferential portion (Fig. 1, side surface 12, [0046]), the central portion being located at a center of the side surface of the first power storage cell in an in-plane direction orthogonal to the predetermined direction, the outer circumferential portion defining an outer circumference of the side surface of the first power storage cell in the in-plane direction, and a first distance between the spacer and the central portion in a reference direction is shorter than a second distance between the spacer and the outer circumferential portion in the reference direction, the reference direction being a direction of a line connecting the spacer and the central portion. See annotated Fig. 6 below. 

    PNG
    media_image2.png
    645
    774
    media_image2.png
    Greyscale
Annotated Fig. 6 of Uchida
Regarding claim 5, Uchida discloses a power storage device (“battery assembly,” title) comprising a first power storage cell and a second power storage cell, the first power storage cell and the second power storage cell being spaced from each other in a predetermined direction and located so that a side surface of the first power storage cell and a side surface of the second power storage cell face each other (Fig. 3, battery cells 1, [0045]), a single divider (Fig. 3, thermally-conductive member 3, [0045]) made of a thermoplastic resin (thermoplastic can be used in the thermally-conductive member, [0035]) and interposed between the side surface of the first power storage cell and the side surface of the second power storage cell, wherein the divider has a first side surface formed as a flat plane and in contact with the side surface of the first power storage cell, and the divider has a second side surface formed as a flat plane and in contact with the side surface of the second power storage cell (Fig. 3, contact is made when the battery is assembled, [0045]). See also annotated Fig. 3 of Uchida.
	Uchida teaches a plurality of spacers made of hard polypropylene chips that are buried within the divider in the predetermined direction (Figs 6-7, chips 35, [0061]-[0062]). Uchida further teaches that the plurality of spacers pass through only a single piece of the divider between the first power storage cell and the second power storage cell (Fig. 7, only one piece of divider is present), and that the hard spacers control the expansion magnitudes of the thermally conductive members ([0036]). 
Uchida does not teach spacers made of an inorganic material. Uchida additionally fails to teach that the spacers pass through the divider from the first side surface to the second side surface, wherein the spacers have a first end face in contact with the side surface of the first power storage cell and a second end face in contact with the side surface of the second power storage cell.
In the same field of endeavor, Abe teaches an analogous art of a battery pack with cylindrical spacers interposed between adjacent cells (Fig. 9, spacers 210). Abe teaches that the spacers are in contact with the side surface of the battery which can more reliably prevent deformation and suppress deterioration of the secondary battery ([0062]).
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to extend the spacers of Uchida, such that each spacer has a first end face in contact with the side surface of the first power storage cell and a second end face in contact with the side surface of the second power storage cell, as taught by Abe, with the predictable result that such a configuration would more reliably prevent deformation and suppress deterioration of the secondary battery. The court has held that the use of known technique to improve similar devices (methods, or products) in the same way supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale C).
Modified Uchida does not teach that the spacer is made of an inorganic material. In the same field of endeavor, Kim teaches a battery pack with ceramic spacers (Fig. 2, protrusions 22, [0044]) disposed in a plastic divider between adjacent battery cells (Fig. base 21, [0044]). Kim teaches that the protrusions support the batteries against an expanding force that would otherwise deform the batteries ([0050]). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, further modify Uchida by substituting the polypropylene spacer material of Uchida for the ceramic material taught by Kim, with the expectation that the ceramic material would be more rigid and thus better support the batteries against an expansion force. The court has held that the simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143, Exemplary Rationale B).
Regarding claim 6, Uchida teaches that the plurality of the spacers are located to satisfy a relationship of point symmetry about a predetermined location in a plane orthogonal to the predetermined direction or a relationship of line symmetry about a predetermined straight line in the plane orthogonal to the predetermined direction. See annotated Fig. 6 of Uchida below. 

    PNG
    media_image3.png
    645
    702
    media_image3.png
    Greyscale



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20120121944 A1 discloses a battery with a curable resin divider and dimension-absorbing spacers disposed in the divider. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729